OFFICE   OF THE ATTORNEY          GENERAL     OF TEXAS
                                AUSTIN




flonorable ii0ma    soya
Criminal Dirtrict    Attorney
co11in county
*cIUnney, Texas
Attention:   Honorable   Dvlght Uhitvell
Dear Slrr




                                                    eeting the opin.ton
                                                       therein wear in




                                          shall    order   the


      ssisure and the wet of e&de, ehall pay all liene
      and PO forth’.  The puniehment of the liquor con-
      trol act make the offenses misdemeanor:! of which
      the aounty court is the odly court that h&e jur-
      icaiOti0n. Acting under the vordlng of thie
HonorableBolutd BON, page 2


    statute           our oounty               oourt,           after   oonviotion          0r      the
    0SSemes ln that oourt ror the illegal tralu-
    portrtlon of liquor, in the rama oaee md on the
    8-e dooket sheet enter8 M cwder dlreoting the
    sherlfi to roll the motor vehlole Involved in
    the ease.
         'Que~tlonIlo.One. In viev or tit10 ra0t that
    the oonetltutlonOS four rorlder th8t the Me-
    trlot Court rhall have 0x0Pualve jurlrdletlonOS
    all oivll multn on behalf OS the rtate to de-
    olare forfeitures,I# this statute and the above
    prooadure under it, legal or illegal?
                   HO. Tvo. Art101e 950 OS the code
         "QuelJt10Ll
    of’         Procedure
          Grininn                  that     County  prorlder                   the

    Attoruey 8hall reoelre a oomirrlon OS 10s mul
    the county olerk 5$ on all timer and forielturer
    and judgment8 in behalf OS the etrte or oouutq
    ror the oolleotlan OS noner. Doe0 thle rt8tute
    whOPi~e                   the       OOUdy OOLWt t0 dlr6Ot                        the ShUYlff
    to pay ruoh oorierlons to lald offioere on the
    rolling       OS a Sorfelted
                      prloe      8utomoblle,to be
    paid out OS the prooeeds of the rale?
                    "In thir oonueotlon,ve derlre to aall pur
    etai0n                    t0       tlu   0010   0r         me18      ~1.     ~FO
    116 8. lf.(26) pg. 662 end putloularl& the%l-
    loving language at the bottm of page 3                                                wherein

    the Aurtin          0r ClVll Appeal8 myv,
                               Oourt           'Under
    the rtatute    involved 8nd the ruthorltiecr, the
    guilt of the automobile, or the state'm right
    OS forreltwe, 18 imputed upon the aonvlotion
    OS the ovner 0s person ualng the rutcroblle in
    the oommlselon OS the offencre~and relater     b8ok
    to the date OS the oommlrrion of the ofSen8e.
    The prooeedlng 18 therelore not to Sorfeit, but
    to eeioroe the forfeiture    that hau rerultod un-
    der the statute    Srca~the oonrlotlon of unlavful
    transportation    OS intorioatlngliquor, in the oou-
    mlaslon of vhloh offense the automobilevae used.'
         'Our OVP perronal Ideas of the sttuatlon I@
    that this vhole prooeadlng le a orlmlnal prooeedlng
&muable       Poland Boyd, page 3


      over  vhloh the county oourt ha8 Jurledlotlonad
      I# not ruoh a olvll aotlon and forfeitureae vould
      place exoltmlve  jwledletlon in the dletrlot oourt,
      and vluoe ee a reeult of the ofSort of the oounty
      ettorner  a convletion reeulte in a procreoutlon,
      and a8 a reeult  OS euoh oonvlotlona Sorfelture
      of the oar follow end a judgment 18 thereby ee-
      owed ordering the sale, and a8 a result of the
      male the atate Liquor Board reoeiver  large maw
      OS money in oaeh. It ooour~ to w that thlr la
      a Sorfleture or juwnt     on vhioh the above men-
      tioned fees ehould be paid.
           "We ace hevbg a large number 0r these pro-
      oeedlngs in thle oounty and during the part year
      have psld into the State Liquor Board rover@1
      th~ueud dollur on vhloh no looal offloer reoeived
      any fee8 vhloh, by the ver,, rould have gone to the
      benefit or our ofrloer~r salary fund. IB the
      event you hold tbrt   ruoh fes8 are eolleotablein
      euoh prooeedln$e,vlll you &IO ldviee if the
      oourt vi11 be authorfred   to Weot   the ulthhold-
      ing out of future  e8lee euffielent  Sunda to giaj
      Seer in part proeaedingn  out of vhiah no fee8
     vere oolle6ted."
          Iiaanever to yooa firet ueetion ve cUreof yoour
~ZtentLon to our opinions Hoe. O-4890 end O-4693 vhieh hold
that the prwedure uith referenoe   to the #ale of rota  ve-
h&alar under Artlole 666-44, Vernon’s &anotated Peaal Code,
am ret out in your letter 18 legal and the proper prooedure
to r0ii0v     in    8uoh oeeee.    In   your   rirrt   gueltlon   jou   llr o
&eked vhether or not thle etetute (&tialo 666-44, eupre),
18 legal or ll.legel? lfeeeeume that you ralee the queetlon
OS the oonstitutlanelityof this ltatute.   In the owe OS
Pbarlrr Y. Slmbrougb  1x8 8. W. (ad) 662 the pueetlon  es
to the oonetitutionahty           of the   etetute     (Artiole   666-44,
lupre), vae raised on aortain ground8             01 mentioned therein
aml the     oouct    held thv otetute      to be oomtltutlonal.
         We WV oonalder the 800084 quartion eubmltted by
you. Artlola 950, Vernon~r Aunoteted Oode of Crlmlnal Pro-
oedure, provides:

           %e dletrlot OF oounty attorney shall be
      entitled to lO$ of all finer, Sorfelturer or
                                                                        ‘?S    i-7
                                                                       . !... .f I




    rmmreble Roland Boyd, page 4


         moneys oolleated Sor tha state or oounty, upon
         judgments recovered by himI and the olerk of the
         oourt in vhloh weld judgmentcare rendered shall
         be entitled to 5s of tha 8mount of said judgments,
         to be paid out of the amount when collected.”

              Referring to this statute (Artlols 950, au a) It
    1s stated in Texas Jurleprudenoe,Volume 15, page 42r I
              nS%le enaotnwat v&s intended to oover all
         reooverles of money SOP the state or oountg for
         vhloh a particular proceedlag ie lnetltuted and
         proeeouted to judgment OS reoovery in favor of
         the state or oounty.
              Comleelone on adjudged Sorfelturetibeooee due to
    the attorneys representingthe i3tateonly vhen the money is
    oolleoted,and they are to be taken out of auah aoney; they
    are not ooete and oanuot be taxed 88 such. (State v. Dyohes,
    28 Tar. 535~ Texas Jurle&qmdenoe,Volume 19, page 817.)

              We do not think that the procedurevltihreference
    to the sale of a mot.- vehlole under &%lole 666-44, eupre,
    is aprocedure to deolam a foP?eltiwe es contemplatedby
    the Conetitution.~The procedure involved in the dfepoeition
    of the proymrty eelaed under weld etstute is not a prooeed-
    lng to forfeit. Ye dlreet your attention to the Wquqe      OS
    the oourt in the a&se of Pharlae Y. Kimbrough, 118 8.Y. (Pd)
    662, where the oourt 18 re?ePPlng to euoh a prooeedlq and
    eeye1
              ‘The proceedln$ is therefore not to SorSelt;
         but to enforce the Sorielture that has rerulted
         under the statute frcm the oonvletlon of unlavsul
         transportationOS intoxlaetlngliquor, in the oom-
         aiasitn OS ,vhlohoffenne the automobile van used.
         . . .
              Ue do not think that the statute   (Artlole 99, eupra)
    1s bread enough to allov the oonml(celon  mentioned thareln to
    the county OPdistrict attomey BC to the clerk OS the oourt
    in thenproceeding under eonelderetl.on~It vi11 be noted that
    Article 666-44, eupre. among other things, provider in efreot
    that the officer making the rele, aStar deducting the expenses
    of keeping the property, the eelaure, and the ooete of sale,




t
yenorableRoland Royd, pago 5


*hall pay all llen# aoearding to the prloritler whioh are es-
tablirhodby lntorventiOnor othortlroat raid hoariq or In
&her prooaedlngrbroqht for raid purpomo, a@ being bona
fide, and am having been created vithout the lien or havl.n,g
mu notioe that the vehiolo vae being used or vaa to be ured
for any illegal tcanrportationof liquor rhall par the klanoe
of the prooeedr to the Roard to be allooated ar permit feer.
          In eonmotion vith the foregoing It 10 our further
oplnlon that the dirtriot or county attorney vould not be en-
titled to any oomlreion uiwlerArtlolo 335, Vernon88 Annotat-
ed Civil 8tatuter. In rupport of thie rtatemeat we dirsot
your attention to our 0 inion No. O-2410 (Oonferenoeopinion
lo. o-3105) oonntrulngg.tlole 335, Vernon’r Annotated Civil
aatuter .              e

           Copier or all the above mentioned opinSon8 referred
to am   enalored hereirlth.Ue al80 enaloae hwerith oopler of
our, oplnlonr   nor.   O-4722 and O-4040 o*truing      Artlola      666-44,
Vtinon’a &notated Penal Code.
           Tru8tlng     that the raregoing   fully   wvera       your in-
a-y,    we are
                                               xourr very truly

                                         A2TOREBXO-OPTXAf5